DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 9, 10, and 20, the limitation “about” is vague and indefinite.  For example in claim 6, is 48 percent “about” 50 percent?  Is 42 percent “about” 50 percent?  What range is allowed and still considered “about” 50 percent?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kere, US PGPub 2015/0191332.

    PNG
    media_image1.png
    493
    349
    media_image1.png
    Greyscale

Regarding claims 1 and 14, Kere discloses an elevator load bearing member (1), comprising: a plurality of load bearing cords (f); and a jacket (m) at least partially surrounding the cords (f), the jacket (m) including a layer (portion in contact with f) received against the cords (f), and a self-healing component (3).
Regarding claim 7, Kere discloses the elevator load bearing member of claim 1, wherein the layer (as described above) includes the self- healing component (3).
Regarding claims 8 and 15, Kere discloses the elevator load bearing member of claims 7 and 14, wherein the self-healing component (3) includes microcapsules (see [0045]), the microcapsules including a breakable shell with a resin encapsulated in the shell of polymer resins (see [0045]).
Regarding claims 10 and 20, Kere discloses the elevator load bearing member of claims 8 and 14, wherein the layer (as described above) includes less than about 50 percent by weight (see [0065] – “a minor proportion of capsules”) of the self -healing component (3).
Regarding claim 16, Kere discloses the method of claim 15, wherein the self-healing component (3) includes an intrinsically self-healing material (see [0045]).
Regarding claim 17, Kere discloses the method of claim 14, wherein the forming includes forming a layer (as described above) on the plurality of load bearing cords (f), and forming an outer coating (9) on the layer (as described above).
Regarding claim 18, Kere discloses the method of claim 17, wherein the forming the outer coating (9) on the layer includes selectively applying the outer coating (9) to portions (outer surface) of the layer (as described above).
Regarding claim 19, Kere discloses the method of claim 14, wherein the self-healing component (3) includes microcapsules (see [0045]), the microcapsules including a breakable shell with a resin encapsulated in the shell of polymer resins, and a intrinsically self healing material (see [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kere.
Regarding claim 9, Kere discloses the elevator load bearing member of claim 8 but does not specify that the microcapsules rupture at pressures greater than about 10 megapascals.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to incorporate the specified breaking pressure since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified breaking pressure in order to ensure the self healing functionality is realized only in the event of belt damage and not ordinary use.  

Claims 2-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kere in view of Peguret et al., WO2011/076273.
Regarding claims 2 and 11, Kere discloses the elevator load bearing member of claims 1 and 7, further comprising an outer coating (9) surrounding the jacket (m).  Kere does not specify that the outer coating  includes the self-healing component.

    PNG
    media_image2.png
    212
    407
    media_image2.png
    Greyscale

Peguret et al. teaches a similar self healing elevator cord structure (fig 2) wherein the outer coating (4) includes (see abstract) the self-healing component (VMIC).  It would have been obvious to provide the self healing component in the coating layer as described by Peguret et al. in the system disclosed by Kere, in order to further protect strengthen the suspension member in the event of damage.  
Regarding claim 3, Kere in view of Peguret et al. discloses the elevator load bearing member (1) of claim 2, wherein the layer (as described above) includes the self- healing component (3).
Regarding claim 4, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 2, wherein the outer coating (9) is selectively applied (encapsulating 2) to portions of the layer (as described above).
Regarding claim 5, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 2, wherein the self-healing component (3) includes an intrinsically self-healing material (see [0047]).
Regarding claim 6, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 2, but does not specify that the outer coating (9) includes less than about 50 percent by weight of the self-healing component.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to incorporate the specified range of self healing component since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ the specified range of self healing component in order to promote damage prevention without significantly altering the underlying belt properties – see also [0065] on Kere.  
Regarding claim 12, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 11, wherein the self-healing component (VMIC – Peguret et al.) in the outer coating (9) includes at least one of an intrinsically self-healing material (see page 7, line 19 – Peguret et al.).
Regarding claim 13, Kere in view of Peguret et al. discloses the elevator load bearing member of claim 11, wherein the self-healing component (3) includes microcapsules (see [0045]), the microcapsules including a breakable shell with a resin encapsulated in the shell of polymer resins, and a intrinsically self healing material, and shape memory polymer (see [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654